Citation Nr: 9928990	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1956 to September 
1958.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied an 
increased evaluation for the veteran's service-connected 
rheumatic fever residuals with hypertension and migratory 
polyarthropathy.  In January 1994, the Board remanded the 
veteran's claim to the RO for additional development of the 
record.  In September 1994, the Board remanded the veteran's 
claim to the RO for additional action.  

In March 1996, the RO determined that its November 6, 1958 
rating decision was not clearly and unmistakably erroneous in 
not assigning a schedular 100 percent evaluation for 
rheumatic fever residuals for a period of six months under 
the provisions of Diagnostic Code 6309 and a compensable 
evaluation for migratory polyarthropathy under the provisions 
of Diagnostic Codes 5002 and 6309; determined that its 
February 12, 1959 rating decision was not clearly and 
unmistakably erroneous in not assigning a compensable 
evaluation for elevated blood pressure readings and a 
compensable evaluation for bilateral knee arthropathy under 
the provisions of Diagnostic Code 5002; and denied a total 
rating for compensation purposes based on individual 
unemployability.  In September 1996, the veteran submitted a 
notice of disagreement with the March 1996 rating action.  In 
October 1996, the Board granted a 60 percent evaluation for 
rheumatic fever residuals.  In October 1996, the RO 
implemented the Board's award.  In March 1997, the RO issued 
a statement of the case to the veteran and his accredited 
representative which addressed the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  In June 1997, the veteran submitted a 
substantive appeal from the denial of a total rating for 
compensation purposes based on individual unemployability.  
The veteran has been represented throughout this appeal by 
the Paralyzed Veterans of America, Inc.  


REMAND

The veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability as his service-connected disabilities have 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and work experience.  The veteran has submitted a 
timely notice of disagreement with the RO's determinations 
that (1) its November 6, 1958 rating decision was not clearly 
and unmistakably erroneous in not assigning a schedular 100 
percent evaluation for rheumatic fever residuals for a period 
of six months under the provisions of Diagnostic Code 6309 
and a compensable evaluation for migratory polyarthropathy 
under the provisions of Diagnostic Codes 5002 and 6309 and 
(2) its February 12, 1959 rating decision was not clearly and 
unmistakably erroneous in not assigning a compensable 
evaluation for elevated blood pressure readings and a 
compensable evaluation for bilateral knee arthropathy under 
the provisions of Diagnostic Code 5002.  However, the RO did 
not issue either a statement of the case or a supplemental 
statement of the case to the veteran which addressed those 
issues.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Additionally, the 
Board finds that the issues of whether the RO committed clear 
and unmistakable error in (1) its November 6, 1958 rating 
decision by failing to assign a schedular 100 percent 
evaluation for rheumatic fever residuals for a period of six 
months under the provisions of Diagnostic Code 6309 and a 
compensable evaluation for migratory polyarthropathy under 
the provisions of Diagnostic Codes 5002 and 6309 and (2) its 
February 12, 1959 rating decision by failing to assign a 
compensable evaluation for elevated blood pressure readings 
and a compensable evaluation for bilateral knee arthropathy 
under the provisions of Diagnostic Code 5002 to be 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability given that 
determinations as to total ratings under 38 C.F.R. § 4.16 
(1998) require an accurate assessment of the industrial and 
functional impairment associated with the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, in an effort to ensure due process, this case is 
REMANDED for the following action:

1.  The RO should issue a supplemental 
statement of the case to the veteran 
which addresses the issues of whether the 
RO committed clear and unmistakable error 
in (1) its November 6, 1958 rating 
decision by failing to assign a schedular 
100 percent evaluation for rheumatic 
fever residuals for a period of six 
months under the provisions of Diagnostic 
Code 6309 and a compensable evaluation 
for migratory polyarthropathy under the 
provisions of Diagnostic Codes 5002 and 
6309 and (2) its February 12, 1959 rating 
decision by failing to assign a 
compensable evaluation for elevated blood 
pressure readings and a compensable 
evaluation for bilateral knee arthropathy 
under the provisions of Diagnostic Code 
5002.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  The 
appellant should be scheduled for 
additional examinations as deemed 
necessary.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

